Exhibit 10.66

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT among Las Vegas Sands Corp., a Nevada corporation
(“LVSC”), Las Vegas Sands, Inc., a Nevada corporation and wholly-owned
subsidiary of LVSC (“LVSI” and together with LVSC, the “Company”) and Bradley K.
Serwin (“Executive”) is made as of December 9, 2004 and shall be effective as of
January 4, 2005 (the “Effective Date”).

 

WHEREAS, the Company desires to employ Executive pursuant to the terms,
provisions and conditions set forth in this employment agreement (the
“Agreement”); and

 

WHEREAS, Executive desires to accept his employment on the terms hereinafter set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, and intending to be legally bound thereby, the Company
and Executive agree as follows:

 

1. Employment. The Company shall employ Executive, during the “Term” (as defined
below) and subject to the conditions set forth in this Agreement, to serve as
General Counsel and Secretary of the Company or in such other managerial or
executive capacity as the Board of Directors of LVSC (the “Board”) may from time
to time determine.

 

2. Duties. Executive shall have such powers, duties and responsibilities as are
generally associated with his office, as the same may be modified and/or
assigned to Executive from time to time by the Chief Executive Officer of the
Company (the “CEO”), and subject to the supervision, direction and control of
the CEO and the Board.

 

3. Performance. Executive hereby accepts the employment described herein under
the terms and conditions set forth in this Agreement. Executive covenants and
agrees faithfully and diligently to perform all of the duties of his employment,
devoting his full business and professional time, attention, energy and ability
to promote the business interests of the Company. Executive further agrees that
during the period of his employment with the Company, he will not engage in any
other business or professional pursuit whatsoever unless the Board shall consent
thereto in writing; provided, however, that the foregoing shall not preclude
Executive from engaging in civic, charitable, or religious activities or from
devoting a reasonable amount of time to private investments that do not
unreasonably interfere or conflict with the performance of Executive’s duties
under this Agreement.

 

4. Term. The initial term of Executive’s employment hereunder shall commence as
of the Effective Date and shall expire on the day prior to the third anniversary
of the Effective Date (the “Initial Term”), unless sooner terminated as

 



--------------------------------------------------------------------------------

provided herein. The term of Executive’s employment shall thereafter be
automatically extended for successive one-year periods (each such period, a
“Renewal Term”) unless, no later than one hundred and twenty (120) days prior to
the expiration of the Initial Term or any Renewal Term, one party shall give
written notice to the other of his or its intention not to extend, in which
event this Agreement, and Executive’s employment hereunder, shall terminate at
the end of the Initial Term or Renewal Term, as applicable (the Initial Term
plus any Renewal Term shall collectively be referred to as the “Term”).

 

5. Licensing Requirement. Executive shall file an application to obtain a
finding of suitability as an officer (Chief Financial Officer) of the Company
(the “License”) with the Nevada State Gaming Control Board and the Nevada Gaming
Commission (collectively, the “Nevada Gaming Authorities”), pursuant to the
provisions of applicable Nevada gaming laws and the regulations of the Nevada
Gaming Commission. Executive agrees, at the Company’s sole cost and expense, to
cooperate with the Nevada Gaming Authorities at all times, including but not
limited to in connection with the processing of such application and any
investigation thereof undertaken by the Nevada Gaming Authorities.

 

6. Compensation and Benefits. As more fully provided in this Section 6,
Executive shall be entitled to receive salary, benefits and other payments of
regular compensation. In addition, Executive shall be eligible to participate in
LVSI’s Executive Cash Incentive Plan (the “Executive Cash Incentive Plan”) and
LVSC’s 2004 Equity Award Plan (the “2004 Equity Award Plan”), each to be
established following the date hereof and prior to the first initial public
offering of the “Shares” (as defined below) on a nationally recognized stock
exchange (the “IPO”), and each to be administered by the Compensation Committee
of the Board (the “Committee”).

 

(a) Base Salary. During the Term, Executive shall receive a base salary of no
less than $500,000 per year, payable in accordance with the usual payroll
practices of the Company (the “Base Salary”).

 

(b) Base Bonus.

 

(i) Subject to Section 6(e), during the Term, Executive shall be eligible to
receive an annual cash bonus (the “Base Bonus”) under the Executive Cash
Incentive Plan in respect of each fiscal year of the Company (a “Fiscal Year”
which, as of the date hereof, is the period January 1 through December 31)
commencing after December 31, 2004 and ending during the Term.

 

(ii) The annual Base Bonus shall be earned and payable quarterly based on the
attainment of EBITDAR-based targets determined in the sole discretion of the
Committee for each such quarter following consultation with senior management.
If Executive fails to achieve the EBITDAR-based targets for one or more fiscal
quarters in a Fiscal Year, he shall be eligible to earn the

 

2



--------------------------------------------------------------------------------

missed quarterly Base Bonus payment on account of achieving additional targets
in later quarters of the same Fiscal Year or targets in respect of the entire
Fiscal Year, in each case as established by the Committee in its sole discretion
following consultation with senior management.

 

(iii) The target annual Base Bonus for the 2005 Fiscal Year shall be $0.

 

(iv) Commencing with the 2006 Fiscal Year and for each Fiscal Year of the Term
during which Executive is employed thereafter, the target annual Base Bonus
shall increase automatically by at least four percent (4%) of the sum of (x)
Executive’s Base Salary for the immediately preceding Fiscal Year plus (y) the
Base Bonus paid to Executive with respect to the immediately preceding Fiscal
Year. In addition, commencing with the 2006 Fiscal Year, if the Company sustains
for at least six (6) months annualized EBITDAR levels at the threshold levels
described below, the target annual Base Bonus shall be cumulatively increased by
at least the corresponding amount described in the following table:

 

Annualized EBITDAR

--------------------------------------------------------------------------------

   Target Base Bonus
Cumulatively Increased By:


--------------------------------------------------------------------------------

$600,000,000

   $ 50,000

$700,000,000

   $ 100,000

$800,000,000

   $ 150,000

$900,000,000

   $ 200,000

$1,000,000,000

   $ 250,000

 

(c) Annual Supplemental Bonus.

 

(i) In addition to the Base Bonus, commencing with the 2005 Fiscal Year,
Executive shall be eligible to receive an additional annual cash bonus (the
“Annual Supplemental Bonus”) under the Executive Cash Incentive Plan equal to a
percentage of the sum of (x) Executive’s Base Salary for the Fiscal Year plus
(y) the Base Bonus paid to Executive for such Fiscal Year, subject to the
achievement of annual targets primarily based on EBITDAR to be established in
the sole discretion of the Committee following consultation with senior
management (the “Target”). In the event

 

3



--------------------------------------------------------------------------------

that eighty percent (80%) of the Target is not achieved in respect of a Fiscal
Year, the Annual Supplement Bonus percentage for such Fiscal Year shall be zero
percent (0%). In the event that one hundred and ten percent (110%) of the Target
is achieved in respect of a Fiscal Year, the Annual Supplemental Bonus for that
Fiscal Year shall be calculated using the maximum Annual Supplemental Bonus
percentage. The Annual Supplemental Bonus shall be calculated using straight
line interpolation for performance between eighty percent (80%) of Target and
one hundred percent (100%) of Target.

 

(ii) The target Annual Supplemental Bonus percentage shall be sixty percent
(60%) and the maximum Annual Supplemental Bonus percentage shall be one hundred
and twenty percent (120%). Notwithstanding the foregoing, commencing with the
2006 Fiscal Year and for each Fiscal Year of the Term during which Executive is
employed thereafter, if the Company sustains for at least six (6) months
annualized EBITDAR levels at the threshold levels described below, the target
Annual Supplemental Bonus percentage and the maximum Annual Supplemental Bonus
percentage shall at least equal the corresponding percentages described in the
following table:

 

Annualized

EBITDAR

--------------------------------------------------------------------------------

   Target Annual
Supplemental
Bonus Percentage


--------------------------------------------------------------------------------

    Maximum Annual
Supplemental
Bonus Percentage


--------------------------------------------------------------------------------

 

$600,000,000

   65 %   130 %

$900,000,000

   70 %   140 %

 

(iii) Notwithstanding any provision of this Section 6(c) to the contrary, the
Annual Supplemental Bonus for the 2005 Fiscal Year shall in no event be less
than $50,000.

 

(d) Equity Awards.

 

(i) Subject to Section 6(e), in the 2005 Fiscal Year, and in each Fiscal Year
during the Term thereafter while Executive is employed by the Company, Executive
shall be granted an equity award under the 2004 Equity Award Plan (each such
award, an “Incentive Award”). One half of each Incentive Award (the “Share
Incentive Award”) shall be granted as restricted shares of the Company’s common
stock, $0.001 par value per share (“Shares”) during the first quarter of the
Fiscal Year following the

 

4



--------------------------------------------------------------------------------

Fiscal Year to which the award relates (but in no event later than March 15 of
such Fiscal Year) upon certification by the Committee of, and subject to, the
attainment of performance goals determined by the Committee for such Fiscal
Year, which performance goals shall be substantially similar to those goals used
to determine the Annual Supplemental Bonus (for example, the Incentive Award for
the 2005 Fiscal Year would be made in the first quarter of the 2006 Fiscal Year
if the Performance Goals for the 2005 Fiscal Year are attained). The other half
of each Incentive Award (the “Option Incentive Award”) shall be granted, in the
form of a nonqualified stock option to purchase Shares at a per Share exercise
price equal to the fair market value of a Share on the date of grant,
immediately following the first meeting of the Board during the Fiscal Year to
which such Option Incentive Award relates (but in no event later than March 15
of such Fiscal Year).

 

(ii) The value of the Incentive Award for the 2005 Fiscal Year shall be that
number of restricted Shares and options having a value of $500,000.

 

(iii) Commencing with the 2006 Fiscal Year and for each Fiscal Year of the Term
during which Executive is employed thereafter, if during the immediately
preceding Fiscal Year the Company sustains for at least six (6) months
annualized EBITDAR levels at the threshold levels described below, the target
value of the Incentive Award for the subsequent Fiscal Year shall at least equal
the corresponding amount described in the following table:

 

Annualized EBITDAR

--------------------------------------------------------------------------------

   Target Incentive Award


--------------------------------------------------------------------------------

$600,000,000

   $ 600,000

$700,000,000

   $ 660,000

$800,000,000

   $ 720,000

$900,000,000

   $ 780,000

$1,000,000,000

   $ 840,000

 

(iv) The value of any Option Incentive Award shall be measured by determining
the grant date Black-Scholes value of such Award; which value shall be
determined by a nationally recognized compensation consultant selected by the
Committee in consultation with senior management using the valuation

 

5



--------------------------------------------------------------------------------

methodology followed for other senior executives of the Company. The value of
any Share Incentive Award shall be the aggregate grant date Fair Market Value
(as defined in the 2004 Equity Award Plan) of the Shares subject to such Award.

 

(v) Each Option Incentive Award shall vest with respect to twenty-five percent
(25%) of the options subject thereto, on each of the first through fourth
anniversaries of the first day of the Fiscal Year in which such Incentive Award
is granted. Each Share Incentive Award shall vest with respect to thirty-three
and one-third percent (33 1/3%) of the restricted Shares subject thereto (and
the restrictions on such Shares shall lapse), on each of the first through third
anniversaries of the first day of the Fiscal Year in which such Share Incentive
Award is granted. Each Option Incentive Award and Share Incentive Award shall
have such termination, forfeiture and other terms as are applicable to stock
option or restricted stock awards granted to other senior executives of the
Company, as set forth in the 2004 Equity Award Plan and the applicable award
agreement.

 

(vi) If a termination of this Agreement and Executive’s employment hereunder
occurs on or after the last day of a Fiscal Year, but prior to the date on which
the Share Incentive Award with respect to such Fiscal Year would have been
granted to Executive had his employment not terminated (the “Award Date”), then,
if the Committee certifies that the performance goals for such Fiscal Year have
been attained, the Executive shall be granted on the Award Date that number of
fully vested Shares equal to the product of (A) the Share Incentive Award
Executive would have received had his employment not terminated multiplied by
(B) the applicable percentage set forth in the following table:

 

Termination Event

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

By the Company without Cause, By Executive for Good Reason

   100 %

Due to Death or Disability

   33  1/3 %

By the Company for Cause, Voluntary Termination

   0 %

 

(e) Notwithstanding any provision of Sections 6(b), (c) and (d) to the contrary,
no Base Bonus or Annual Supplemental Bonus shall be paid, and no Incentive Award
shall be granted on or after the earlier of (A)

 

6



--------------------------------------------------------------------------------

the date of the first meeting of shareholders of the Company at which directors
are to be elected that occurs after the close of the third calendar year
following the calendar year in which the IPO occurs or (B) such earlier date on
which any such Bonus or Incentive Award would cease to be exempt from the
deduction limitations of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) (such date, the “162(m) Effective Date”), unless Sections
6(b), (c) and (d) have been approved prior to such date by a committee
consisting of at least two (2) “outside directors” within the meaning of Section
162(m) of the Code.

 

(f) Employee Benefit Plans. During the Term, Executive shall be entitled to
participate in any fringe group health, medical, dental, hospitalization, life,
accident insurance or other welfare plans, and any tax-qualified pension,
tax-qualified profit sharing or tax-qualified retirement plans, which may be
placed in effect or maintained by the Company during the Term hereof for the
benefit of its employees generally, or for its senior executives subject to all
restrictions and limitations contained in such plans or established by
governmental regulation. In addition to the foregoing, Executive shall be
entitled to participate in such executive retirement and capital accumulation
plans as may be established, sponsored or maintained by the Company and in
effect from time to time for the benefit of its senior executives, including
without limitation, any nonqualified supplemental executive retirement plan or
deferred compensation plan.

 

(g) Expense Reimbursement. Executive is authorized to incur such reasonable
expenses as may be necessary for (i) the performance of his duties hereunder, in
accordance with the policies of the Company established and in effect from time
to time, and (ii) in order to maintain professional licenses and for required
continuing legal education, and, except as may be otherwise agreed, the Company
will reimburse Executive for all such authorized expenses upon submission of an
itemized accounting and substantiation of such expenditures adequate to secure
for the Company a tax deduction for the same, in accordance with applicable
Internal Revenue Service guidelines.

 

(h) Vacations and Holidays. Executive shall be entitled to vacations and
holidays as provided in the Company’s Flex Day Plan as in effect from time to
time, but no less than the following: four (4) weeks of paid vacation leave per
year at such times as may be requested by Executive and approved by the Company.
No more than three (3) weeks of vacation shall be taken consecutively. Up to two
(2) weeks of vacation may be carried over to the following year (but not to the
next).

 

7. Confidentiality. Executive agrees that he will hold in strictest confidence
and, without the prior express written approval of the Board, will not disclose
to any person, firm, corporation or other entity, any confidential information
which he

 

7



--------------------------------------------------------------------------------

has acquired or may hereafter acquire during his employment by the Company
pertaining to the business or affairs of the Company or any of its subsidiaries
or affiliates, including but not limited to (i) proprietary information or other
documents concerning the Company’s or its subsidiaries’ or affiliates’ policies,
prices, systems, methods of operation, contractual arrangements, customers or
suppliers; (ii) the Company’s or its subsidiaries’ or affiliates’ marketing
methods, credit and collection techniques and files; or (iii) the Company’s or
its subsidiaries’ or affiliates’ trade secrets and other “know how” or
information concerning its business and affairs not of a public nature. The
covenant and agreement set forth in this Section shall apply during Executive’s
employment by the Company and shall survive termination of this Agreement, and
Executive’s employment hereunder, for any reason and shall remain binding upon
Executive without regard to the passage of time or other events.

 

8. Restrictive Covenant. Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its subsidiaries and
affiliates and accordingly agrees as follows:

 

(a) During the Term and (i) in the case of a termination of Executive’s
employment with the Company for any reason other than due to a Non-Renewal
Termination or a Voluntary Termination resulting from Executive giving a notice
of intention not to extend the Term pursuant to Section 4 hereof or (ii) in the
case of a termination of Executive’s employment with the Company due to a
Non-Renewal Termination or a Voluntary Termination resulting from Executive
giving a notice of intention not to extend the Term pursuant to Section 4
hereof, solely in the event that the Company provides Executive with a written
notice by no later than the date of such termination that it has elected to
continue to pay to Executive the Base Salary Executive would have received if he
remained employed for the (12) months following the date of such Non-Renewal
Termination, for a period of one (1) year from the date of such termination,
Executive shall not directly or indirectly, either as principal, agent,
employee, consultant, partner, officer, director, shareholder, or in any other
individual or representative capacity, own, manage, finance, operate, control or
otherwise engage or participate in any manner or fashion in, any hotel or casino
in (I) Clark County, Nevada (including, without limitation, the City of Las
Vegas), (II) the Macau Special Administrative Region of The People’s Republic of
China or (III) any other location in which the Company or any of its affiliates
is doing business or has made substantial plans to commence doing business, in
each case at the time of Executive’s termination.

 

(b) In addition to, and not in limitation of, the provisions of Section 8(a),
Executive agrees, for the benefit of the Company and its affiliates, that during
the Term and for the period commencing on the date of Executive’s termination
and ending on the second anniversary of such date of termination, Executive
shall not, directly or indirectly, either as principal, agent, employee,
consultant, partner, officer, director,

 

8



--------------------------------------------------------------------------------

shareholder, or in any other individual or representative capacity, on behalf of
Executive or any other person or entity other than the Company or its affiliates
(i) solicit or induce, or attempt to solicit or induce, directly or indirectly,
any person who is, or during the six months prior to the termination of
Executive’s employment with the Company was, an employee or agent of, or
consultant to, the Company or any of its affiliates to terminate its, his or her
relationship therewith, or (ii) hire or engage any person who is, or during the
six months prior to the termination of Executive’s employment with the Company
was, an employee, agent of or consultant to the Company or any of its
affiliates.

 

(c) Executive understands that the provisions of this Section 8 may limit his
ability to earn a livelihood in a business similar to the business of the
Company but he nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, (iv)
such provisions are not unduly burdensome to Executive, and (v) the
consideration provided hereunder is sufficient to compensate Executive for the
restrictions contained in this Section 8. In consideration of the foregoing and
in light of Executive’s education, skills and abilities, Executive agrees that
he shall not assert that, and it should not be considered that, any provisions
of Section 8 otherwise are void, voidable or unenforceable or should be voided
or held unenforceable.

 

(d) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

(e) In the event that Executive violates any of the restrictive covenants set
forth in Sections 8(a) or 8(b), in addition to any other remedy which may be
available (i) at law or in equity, (ii) pursuant to any other provision of this
Agreement or (iii) pursuant to any applicable equity award agreement, all
outstanding stock options to purchase Shares and other unvested equity awards
granted to Executive shall be automatically forfeited effective as of the date
on which such violation first occurs.

 

9



--------------------------------------------------------------------------------

9. Disability. If, during his employment with the Company, Executive shall, in
the opinion of an independent physician selected by agreement between the Board
and Executive, become so physically or mentally incapacitated that he is unable
to perform the duties of his employment for an aggregate of 180 days in any 365
day consecutive period or for a continuous period of six (6) consecutive months
(in either case, a “Disability”), then the Company shall have the right to
terminate Executive’s employment hereunder in accordance with the provisions of
Sections 10(a)(ii) and 10(d)(ii).

 

10. Termination Events.

 

(a) In General. Notwithstanding the provisions of Section 4 of this Agreement,
this Agreement and Executive’s employment hereunder shall terminate upon the
occurrence of any of the following events:

 

(i) Executive’s death;

 

(ii) the giving of written notice of termination by the Company based upon
Executive’s Disability;

 

(iii) the giving of written notice to Executive by the Company that he is
discharged for “Cause” (as hereinafter defined);

 

(iv) the giving of written notice by Executive to the Company that “Good Reason”
(as hereinafter defined) has occurred and that he has elected to resign, in
which event termination shall occur thirty (30) days after delivery of such
notice unless such act or omission that gave rise to Good Reason has been cured
by the Company prior to the expiration of such thirty (30) day period;

 

(v) the giving of sixty (60) days written notice to Executive by the Company
that the Company has chosen to terminate Executive’s employment without Cause;

 

(vi) (A) the giving of written notice by Executive that Executive has chosen to
terminate his employment with the Company without Good Reason, in which case his
employment shall terminate sixty (60) days after receipt of such notice by the
Company or (B) the giving by Executive of a notice of intention not to extend
the Term pursuant to Section 4 hereof, in which case his employment shall
terminate at the end of the then current Initial or Renewal Term, as applicable
(in either case, a “Voluntary Termination”); or

 

(vii) if a notice of intention not to extend the Term is sent by the Company
pursuant to Section 4 hereof, upon the

 

10



--------------------------------------------------------------------------------

discharge of Executive at the end of the then current Initial or Renewal Term,
as applicable (a “Non-Renewal Termination”).

 

(b) “Cause,” as used in Section 10(a)(iii) above, shall mean:

 

(i) (A) conviction of a felony, misappropriation of any material funds or
material property of the Company, its subsidiaries or affiliates, (B) commission
of fraud or embezzlement with respect to the Company, its subsidiaries or
affiliates or (C) any material act of dishonesty relating to Executive’s
employment by the Company resulting in direct or indirect personal gain or
enrichment at the expense of the Company, its subsidiaries or affiliates;

 

(ii) use of alcohol or drugs that renders Executive materially unable to perform
the functions of his job or carry out his duties to the Company;

 

(iii) a material breach of this Agreement by Executive;

 

(iv) committing any act or acts of serious and willful misconduct (including
disclosure of confidential information) that is likely to cause a material
adverse effect on the business of the Company, its subsidiaries or affiliates;
or

 

(v) the withdrawal with prejudice, denial, revocation or suspension of the
License by the Nevada Gaming Authorities;

 

provided that, with respect to (ii), (iii) or (v) above, the Company shall have
first provided Executive with written notice stating with specificity the acts,
duties or directives Executive has committed or failed to observe or perform,
and Executive shall not have corrected the acts or omissions complained of
within thirty (30) days of receipt of such notice.

 

(c) “Good Reason,” as used in Section 10(a)(iv) above, shall mean:

 

(i) the failure of the Company to maintain Executive as an executive officer of
the Company;

 

(ii) a reduction in Executive’s Base Salary;

 

(iii) except as provided in Section 6(e), a reduction in Executive’s target Base
Bonus, target Annual Supplemental Bonus or target Incentive Award opportunity;

 

(iv) a failure by the Company to obtain the approvals described in Section 6(e)
prior to the 162(m) Effective Date;

 

11



--------------------------------------------------------------------------------

(v) a material change in the duties and responsibilities of office that would
cause Executive’s position to have less dignity, importance or scope than
intended at the Effective Date and as set forth herein; provided, however, that
“Good Reason” shall not be deemed to occur solely as a result of a transaction
in which the Company becomes a subsidiary of another company, so long as
Executive’s duties and responsibilities of office are not materially changed as
they relate solely to the Company; or

 

(vi) a material breach of this Agreement by the Company.

 

(d) Consequences. Termination pursuant to this Section shall have the following
consequences:

 

(i) Death. In the case of a termination of this Agreement and Executive’s
employment hereunder due to Executive’s death, Executive’s estate, as the case
may be, shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination; (B) continued payment of the Base
Salary and Base Bonus Executive would have received had he remained employed for
the twelve (12) months following the date of termination; (C) a pro rata bonus
for the year of termination, payable when annual bonuses would normally be paid
to other executive officers of the Company, in an amount equal to the product of
(x) the Annual Supplemental Bonus Executive would have earned had Executive
remained employed with the Company for the entire Fiscal Year in which the
termination of Executive’s employment occurs, multiplied by (y) a fraction, the
numerator of which is the number of days in the Fiscal Year prior to the date of
termination and the denominator of which is 365 (the “Pro Rated Bonus”); and (D)
accelerated vesting of all equity awards (including Incentive Awards) such that
the portion of each such award that would have vested during the twelve (12)
month period following the date of termination had Executive remained employed
during such period shall be immediately vested as of the date of termination.

 

(ii) Disability. In the case of a termination of this Agreement and Executive’s
employment hereunder by the Company due to Disability, Executive shall be
entitled to receive (A) all accrued and unpaid Base Salary and bonus(es) through
the date of termination; (B) continued payment of the Base Salary and Base Bonus
Executive would have received had he remained employed for the twelve (12)
months following the date of termination, less any short term disability
insurance proceeds received by Executive during such twelve (12) month period;
(C) a

 

12



--------------------------------------------------------------------------------

Pro Rated Bonus; and (D) accelerated vesting of all equity awards (including
Incentive Awards) such that the portion of each such award that would have
vested during the twelve (12) month period following the date of termination had
Executive remained employed during such period shall be immediately vested as of
the date of termination.

 

(iii) Non-Renewal Termination. In the case of a termination of this Agreement
and Executive’s employment hereunder due to a Non-Renewal Termination, Executive
shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination and (B) continued vesting of all
equity awards (including Incentive Awards) in accordance with their terms so
that all such awards continue to vest and restrictions on any restricted Shares
continue to lapse at the same rate as if Executive had remained employed by the
Company.

 

(iv) For Cause; Voluntary Termination. In the case of a termination of this
Agreement and Executive’s employment hereunder by the Company for Cause or due
to a Voluntary Termination, Base Salary and benefits, including the vesting of
any equity awards, payable to Executive shall immediately cease, subject to any
requirements of law.

 

(v) Without Cause; For Good Reason (No Change in Control). In the case of a
termination of this Agreement and Executive’s employment with the Company by
Executive for Good Reason or by the Company without Cause, in each case at any
time other than within the two (2) year period following a “Change in Control”
(as that term shall be defined in the 2004 Equity Award Plan), then Executive
shall be entitled to receive (A) all accrued and unpaid Base Salary and
bonus(es) through the date of termination; (B) continued payment of the Base
Salary and Base Bonus Executive would have received had he remained employed
through the remainder of the Term, unless and until Executive shall become
employed elsewhere in which event the Company shall pay only the excess, if any,
of the Base Salary and Base Bonus over fifty percent (50%) of the salary and
bonus compensation earned by Executive in such employment; (C) the Pro Rated
Bonus; (D) accelerated vesting of all equity awards (including Incentive Awards)
so that all such awards are fully vested as of the date of termination; and (E)
continued participation in the health and welfare benefit plans of the Company
during the remainder of the Initial Term or the Renewal Term, as applicable;
provided, that the Company’s obligation to provide such benefits shall cease at
the time Executive and his covered dependents become eligible for comparable
benefits from

 

13



--------------------------------------------------------------------------------

another employer that do not exclude any pre-existing condition of Executive or
any covered dependent that was not excluded under the Company’s health and
welfare plans immediately prior to the date of termination.

 

(vi) Without Cause; For Good Reason (Change in Control). In the case of a
termination of this Agreement and Executive’s employment with the Company by
Executive for Good Reason or by the Company without Cause, in each case within
the two (2) year period following a Change in Control, then Executive shall be
entitled to receive promptly following the date of such termination, (A) all
accrued and unpaid Base Salary and bonus(es) through the date of termination;
(B) a lump sum payment of two (2) times the sum of (I) the Base Salary, (II) the
target Base Bonus for the year of termination and (III) the target Annual
Supplemental Bonus for the year of termination; (C) a pro rata annual bonus for
the year of termination in an amount equal to the product of (x) the sum of
Executive’s target Base Bonus and target Annual Supplemental Bonus, in each case
for the Fiscal Year in which the termination of Executive’s employment occurs,
multiplied by (y) a fraction, the numerator of which is the number of days in
the Fiscal Year prior to the date of termination and the denominator or which is
365; (D) accelerated vesting of all equity awards (including Incentive Awards)
so that all such awards are fully vested as of the date of termination; and (E)
continued participation in the health and welfare benefit plans of the Company
and employer contributions to non-qualified retirement plans and deferred
compensation plans, if any, for two years following the date of termination;
provided, that the Company’s obligation to provide such benefits shall cease at
the time Executive and his covered dependents become eligible for comparable
benefits from another employer that do not exclude any pre-existing condition of
Executive or any covered dependent that was not excluded under the Company’s
health and welfare plans immediately prior to the date of termination.

 

(vii) Health and Welfare Benefit Equivalents. To the extent that the health and
welfare benefits provided for in Sections 10(d)(v) and (vi) are not permissible
after termination of employment under the terms of the benefit plans of the
Company then in effect (and cannot be provided through the Company’s paying the
applicable premium for Executive under COBRA), the Company shall pay to
Executive such amount as is necessary to provide Executive, after tax, with an
amount equal to the cost of acquiring, for Executive and his spouse and
dependents, if any, on a non-group basis, for the required period, those health
and other

 

14



--------------------------------------------------------------------------------

welfare benefits that would otherwise be lost to Executive and his spouse and
dependents as a result of Executive’s termination.

 

(e) Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if payments made pursuant to this Section 10 are considered “parachute
payments” under Section 280G of the Code, then such parachute payments plus any
other payments made by the Company to Executive which are considered parachute
payments shall be limited to the greatest amount which may be paid to the
Executive under Section 280G of the Code without causing any loss of deduction
to the Company under such section, but only if, by reason of such reduction, the
net after tax benefit to Executive shall exceed the net after tax benefit if
such reduction were not made. “Net after tax benefit” for purposes of this
Agreement shall mean the sum of (i) the total amounts payable to the Executive
under Section 10, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Company that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less (iii)
the amount of federal and state income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the time of termination of Executive’s
employment), less (iv) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code.

 

(f) Release. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any and all payments to which
Executive is entitled under this Section 10 are conditional upon and subject to
Executive’s execution of the Release and Covenant Not to Sue in the form
attached hereto as Exhibit A (which form may be reasonably modified to reflect
changes in the law), of all claims Executive may have against the Company and
its directors, officers and affiliates, except as to matters covered by
provisions of this Agreement that expressly survive the termination of this
Agreement.

 

11. Assignment and Assumption.

 

(a) This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.

 

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or

 

15



--------------------------------------------------------------------------------

substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

12. Approval of Agreement. Executive and the Company acknowledge that the terms
of this Agreement are subject to the approval of the Nevada Gaming Authorities
and each agrees to make reasonable modifications in this Agreement, if
necessary, to secure such approval. If this Agreement shall be disapproved by
the Nevada Gaming Authorities and reasonable modifications shall be insufficient
to obtain such approval, then this Agreement shall terminate and neither party
shall have any further responsibility to the other hereunder.

 

13. Miscellaneous.

 

(a) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
sent via a national overnight courier service or by certified mail, return
receipt requested, postage prepaid, addressed to the parties as follows:

 

If to Executive, to:

 

Bradley K. Serwin

c/o Las Vegas Sands, Inc.

3355 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

If to the Company, to:

 

Las Vegas Sands, Inc.

3355 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: General Counsel

 

With a copy to:

 

Charles D. Forman

Director, Member of the Compensation Committee

300 First Avenue

Needham, Massachusetts 02494

 

or to such other address as any party shall request of the others by giving
notice in accordance with this Section.

 

16



--------------------------------------------------------------------------------

(b) Integration. This Agreement is the result of substantial negotiations
between the parties, represents the complete agreement of the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings.

 

(c) Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.

 

(d) Waiver of Provisions. The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right, or remedy herein contained, shall not be construed as a
waiver or as a relinquishment for the future of such term, provision, option,
right, or remedy, but the same shall continue and remain in full force and
effect. No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

(e) Amendments. This Agreement may not be amended, changed or modified except by
a written document signed by each of the parties hereto.

 

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties as of the Effective Date and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof,
including the Prior Employment Agreement.

 

(g) Successors and Assigns. All provisions of this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by and against the parties
hereto, and their respective heirs, personal representatives, successors and
permitted assigns.

 

(h) Governing Law. This Agreement shall be governed by, construed under, and
interpreted in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions or any conflict of laws provisions of any other
jurisdiction which would cause the application of any law other than that of the
State of Nevada. Any action to enforce this agreement must be brought in a court
situated in, and the parties hereby consent to the jurisdiction of, courts
situated in Clark County, Nevada. Each party hereby waives the rights to claim
that any such court is an inconvenient forum for the resolution of any such
action.

 

(i) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION

 

17



--------------------------------------------------------------------------------

WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.

 

(j) Dispute Resolution.

 

(i) Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 7 or 8 herein
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. In addition, and without limiting Section 8(f) hereof, the
Company shall be entitled to immediately cease paying any amounts remaining due
or providing any benefits (including the vesting of equity) to Executive
pursuant to Section 10 if Executive has violated any provision of Section 7 or
8. Any controversy or claim arising out of or relating to Sections 7 or 8 of
this Agreement (or the breach thereof) shall be settled by a state or federal
court located in Las Vegas, Nevada.

 

(ii) Any controversy or claim arising out of or related to any provision of this
Agreement other than Sections 7 or 8 shall be settled by final, binding and
non-appealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Commercial
Rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitration shall be conducted by a panel of three arbitrators. One of the
arbitrators shall be appointed by the Company, one shall be appointed by
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within thirty (30)
days of the appointment of the second arbitrator, then the third arbitrator
shall be selected from a list of seven arbitrators selected by the AAA, each of
whom shall be experienced in the resolution of disputes under employment
agreements for executive officers of major corporations. From the list of seven
arbitrators selected by the AAA, one arbitrator shall be selected by each party
striking in turn with the party to strike first being chosen by a coin toss. Any
award entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this

 

18



--------------------------------------------------------------------------------

Agreement other than a benefit specifically provided under or by virtue of the
Agreement. The Company shall be responsible for all of the fees of the AAA and
the arbitrators (if applicable).

 

(iii) If Executive prevails on any material issue which is the subject of an
arbitration or litigation, as applicable, the Company shall reimburse one
hundred percent (100%) of Executive’s reasonable legal fees and expenses.
Otherwise, subject to Section 13(k)(ii), each party shall be responsible for its
own expenses relating to the conduct of the arbitration or litigation, as
applicable (including reasonable attorneys’ fees and expenses).

 

(iv) The arbitrators shall render an award and written opinion explaining the
award.

 

(v) The hearing and arbitration proceedings (as well as any resulting judicial
proceedings seeking to enforce or vacate any arbitration award) shall be
conducted in a confidential manner and both the conduct and the results of the
arbitration shall be kept confidential by the parties. The arbitrators shall be
advised of the confidentiality of the proceedings and any award and decision of
the arbitrators shall be written in such a way as to protect the confidentiality
of personal information or information made (or recognized as) confidential by
this Agreement or recognized as confidential by any confidentiality agreement.

 

(vi) In the event of litigation to secure provisional relief, or to enforce,
confirm or review an arbitration award under this Agreement, any such court
action shall be brought under seal to the extent permitted by the court in order
to maintain the confidentiality of the matter as well as the confidentiality of
the arbitration, the decision and award, any personal information and the
confidentiality of any information which any party is required to keep
confidential pursuant to this Agreement or any other agreement involving the
parties. Each party to any such judicial action shall make every effort in any
pleadings filed with the court and in his or its conduct of any court litigation
to maintain the confidentiality of any personal information and any information
which any party is required to keep confidential pursuant to this Agreement or
any other agreement involving the parties. To this end, the court shall, inter
alia, be informed of the confidentiality obligations of this Agreement and shall
be requested that any decision, opinion or order issued by the court be written
in such a manner as to protect the confidentiality of any information which is
required to be kept confidential pursuant to this Agreement or any other
agreement involving the parties.

 

19



--------------------------------------------------------------------------------

(vii) In the event of a dispute subject to this Section 13(k), the parties shall
be entitled to reasonable, but expedited discovery related to the claim that is
the subject of the dispute, subject to the discretion of the arbitrators. Any
discovery agreed upon or authorized by the arbitrators shall be concluded prior
to the date set for the hearing. In the event of a conflict between the
applicable rules of the AAA and the procedures set forth in this Section 13(k),
the provisions of this Section 13(k) shall govern.

 

(k) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(l) Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound; (ii) Executive is not a
party to or bound by an employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity which would interfere
in any material respect with the performance of his duties hereunder; and (iii)
Executive shall not use any confidential information or trade secrets of any
person or party other than the Company and its subsidiaries in connection with
the performance of his duties hereunder

 

(m) Continuation of Employment. Unless the parties otherwise agree in writing,
continuation of Executive’s employment with the Company beyond the expiration of
the Term shall be deemed an employment at will and shall not be deemed to extend
any of the provisions of this Agreement, and Executive’s employment may
thereafter be terminated “at will” by Executive or the Company.

 

(n) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(o) No Mitigation. Except as expressly provided in Sections 10(d)(v) and (vi),
Executive shall not be required to mitigate the value of any payments or
benefits contemplated by this Agreement, nor shall any such benefits be reduced
from any earnings or benefits that Executive may receive from any other source.

 

20



--------------------------------------------------------------------------------

(p) Headings. Section headings in this Agreement are included for convenience of
reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.

 

(q) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(r) Survival. Sections 7 and 8 shall survive and continue in full force and
effect in accordance with their terms notwithstanding the termination of this
Agreement and Executive’s employment for any reason.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement at
Las Vegas, Nevada as a contract under seal on the date first written above.

 

LAS VEGAS SANDS CORP.     /s/    CHARLES FORMAN        

By:

  Charles Forman

Its:

  Compensation Committee Chairman LAS VEGAS SANDS, INC.     /s/    CHARLES
FORMAN        

By:

  Charles Forman

Its:

  Compensation Committee Chairman EXECUTIVE /s/    BRADLEY K. SERWIN        
Bradley K. Serwin

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE

AND COVENANT NOT TO SUE

 

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

 

Bradley K. Serwin (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Employment Agreement dated
as of December 9, 2004 (the “Employment Agreement”) by and among Executive, Las
Vegas Sands Corp. (“LVSC”), a Nevada corporation, and Las Vegas Sands, Inc., a
Nevada corporation and wholly-owned subsidiary of LVSC (“LVSI” and together with
LVSC, the “Company”) does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges the Company, its assigns,
affiliates, subsidiaries, parents, predecessors and successors, and the past and
present shareholders, employees, officers, directors, representatives and agents
of any of them (collectively, the “Company Group”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that Executive ever had, now has or shall or may have or
assert as of the date of this Release and Covenant Not to Sue against the
Company Group relating to his employment with the Company or the termination
thereof or his service as an officer or director of any subsidiary or affiliate
of the Company or the termination of such service, including, without limiting
the generality of the foregoing, any claims, demands, rights, judgments,
defenses, actions, charges or causes of action related to employment or
termination of employment or that arise out of or relate in any way to the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs; provided, however, that nothing herein shall
release the Company from any of its obligations to Executive under the
Employment Agreement (including, without limitation, its obligation to pay the
amounts and provide the benefits upon which this Release and Covenant Not to Sue
is conditioned) or any rights Executive may have to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group or
any insurance coverage under any directors and officers insurance or similar
policies.

 

Executive further agrees that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by Executive
or

 

23



--------------------------------------------------------------------------------

Executive’s heirs or assigns. Executive understands and confirms that Executive
is executing this Release and Covenant Not to Sue voluntarily and knowingly, but
that this Release and Covenant Not to Sue does not affect Executive’s right to
claim otherwise under ADEA. In addition, Executive shall not be precluded by
this Release and Covenant Not to Sue from filing a charge with any relevant
Federal, state or local administrative agency, but Executive agrees to waive
Executive’s rights with respect to any monetary or other financial relief
arising from any such administrative proceeding.

 

In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

 

This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of Nevada, applicable to agreements made
and to be performed entirely within such State.

 

To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply. Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release
and Covenant Not to Sue, which Executive has waived, and the Company agrees that
Executive may cancel this Release and Covenant Not to Sue at any time during the
seven (7) days following the date on which this Release and Covenant Not to Sue
has been signed by all parties to this Release and Covenant Not to Sue. In order
to cancel or revoke this Release and Covenant Not to Sue, Executive must deliver
to the General Counsel of the Company written notice stating that Executive is
canceling or revoking this Release and Covenant Not to Sue. If this Release and
Covenant Not to Sue is timely cancelled or revoked, none of the provisions of
this Release and Covenant Not to Sue shall be effective or enforceable and the
Company shall not be obligated to make the payments to Executive or to provide
Executive with the other benefits described in the Employment Agreement and all
contracts and provisions modified, relinquished or rescinded hereunder shall be
reinstated to the extent in effect immediately prior hereto.

 

Executive acknowledges and agrees that Executive has entered into this Release
and Covenant Not to Sue knowingly and willingly and has had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this              day of
                    ,         .

 

LAS VEGAS SANDS CORP.  

By:

Its:

LAS VEGAS SANDS, INC.  

By:

Its:

EXECUTIVE   Bradley K. Serwin

 

25